Order entered September 26, 1969, consolidating Proceedings 2 and 3 and denying the application to consolidate those proceedings with Proceeding No. 1 modified on the law and the facts and in the exercise of discretion to the extent of denying consolidation of Proceedings' 2 and 3, and, as so modified, affirmed, without costs or disbursements, without prejudice to an application at Special Term for a joint arbitration of all three proceedings after answers have been interposed in Proceedings 2 and 3 and all preliminary procéedings have been had. It may well be that common questions of law and fact may exist and that the interests of justice and avoidance of multiplicity of hearings would best be served by a joint arbitration. At this stage of the proceedings, however, no such determination can he made. For the difference between joint trials and consolidations, see Padilla v. Greyhound (29 A D 2d 495, 497); Dasheff v. Bath & Tennis Club of Westhampton (25 Misc 2d 13), and Vidal v. Sheffield (208 Misc. 438). Finally, when all preliminary proceedings in the arbitration proceedings have been completed, and upon a proper showing, the court will be in a position to determine whether or not the rights of any party *749will be prejudiced by a joint hearing and to fix such terms and conditions as are proper and necessary for the protection of the substantial rights of the parties. (See Matter of Symphony Fabrics Corp., [Bernson Silk Mills], 12 N Y 2d 409, 412; Matter of Chariot Textiles Corp. [Wannalaneit Textile Co.], 18 N Y 2d 793; Matter of Vigo S. S. [Marship Corp], 32 A D 2d 10-13; Note, Consolidation of Arbitration Proceedings by the Court, Einkelstein, N. Y. L. J., Oct. 14, 15, 1969, p. 1.) Concur — Eager, J. P., Tilzer, Markewieh, McNally and Steuer, JJ.